Citation Nr: 1619918	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  13-06 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right arm disability.

2.  Entitlement to service connection for a right hand disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a stomach disability.

6.  Entitlement to service connection for constipation.

7.  Entitlement to service connection for a bladder disability/kidney stones.


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1972 to September 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran testified at a hearing held in January 2016.  However, the transcript of that hearing has been lost.  In February 2016, the Veteran was informed of the loss of the hearing transcript and he responded that he did not wish to appear for another hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Veteran's service treatment records were associated with the record after the March 2010 rating decision and December 2012 statement of the case, the most recent adjudicative actions.  The Veteran has not waived review of his service treatment records by the RO.  Thus, the appeal must be remanded for consideration of these records in the first instance and to obtain any necessary VA examinations stemming from that review.

With regard to the Veteran's claim for service connection for a bladder disability/kidney stones and a stomach disability, the Veteran contends that these disabilities were caused or aggravated by drinking contaminated water while stationed in Camp Lejeune, North Carolina in 1976.

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (Revised) (January 28, 2013).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id. at 6.

The National Academy of Sciences ' National Research Council  published its report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  However, generally claimed bladder dysfunction/kidney stones and a stomach disability are not among the listed conditions.  VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B.

The Board notes that the list of fourteen disease conditions is neither a presumptive nor exhaustive list.  Id. at 5-6.  Service connection for any disease alleged to have been caused by contaminated water at Camp Lejeune requires evidence of a current disease, evidence of service at Camp Lejeune during the period of contamination, and a medical nexus between the two, justified with a rational scientific explanation.  Id. at 5. 

The RO has verified that the Veteran was stationed at Camp Lejeune during the prescribed time period.  Private treatment records show that the Veteran has been diagnosed with kidney stones and microscopic hematuria.  The Board finds that the record lacks a sufficient medical opinion as to whether the Veteran's contended stomach disability and contended bladder disability/kidney stones were caused by his exposure to contaminated water at Camp Lejeune.  Such an opinion is necessary prior to adjudicating the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  Review the newly associated service treatment records and determine what additional action, if any, is necessary in order to adjudicate each of the Veteran's seven claims, to include obtaining necessary VA examinations.

2.  After completing directive #1, to include review of the Veteran's claims for service connection for a bladder disability and stomach disability, schedule the Veteran for an appropriate VA examination, preferably with a specialist in environmental health, to obtain a medical opinion as to the likely etiology of any currently demonstrated bladder disability or stomach disability, given his service at Camp Lejeune, North Carolina.  The examiner must be provided access to the electronic claims file and a copy of VBA Fast Letter/Training Letter 11-03 with the four appendices, for review in conjunction with the examination.

The examiner is to provide an opinion as whether it is at least as likely as not (50 percent or greater probability) that any currently demonstrated bladder disability or stomach disability are related to the Veteran's service, to include exposure to contaminated water while serving at Camp Lejeune.

The examiner must set forth the complete rationale for the opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.
 
3.  The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




